Citation Nr: 9933484	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than September 1, 
1992, for service connection of a left testicular disorder 
and entitlement to special monthly compensation for loss of 
use of a creative organ. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from March 1955 to March 1957.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In August 1995, the Board remanded this case for further 
development.  In May 1997, the Board again remanded this case 
for further development.  In August 1997, the RO granted the 
benefit sought on appeal, namely service connection of a left 
testicular disorder and special monthly compensation for loss 
of use of a creative organ.  

Thereafter, in October 1997, the veteran filed a notice of 
disagreement with respect to the effective date of the grant 
of benefits in question.  In April 1998, the RO issued the 
veteran a statement of the case, and that same month the 
veteran perfected an appeal to the Board.  


FINDINGS OF FACT

1.  The veteran's original claim for service connection for a 
left testicular disorder was received by the RO on September 
1, 1992.

2.  In August 1997, the RO granted entitlement to service 
connection of a left testicular disorder and to special 
monthly compensation for loss of use of a creative organ, 
effective September 1, 1992.






CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
1992, for service connection of a left testicular disorder 
and entitlement to special monthly compensation for loss of 
use of a creative organ have not been met.  38 U.S.C.A. 
§ 5110(a) (West 1991), 38 C.F.R. § 3.400(a), (b)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On September 1, 1992, the veteran filed a claim for service 
connection for loss of a testicle and loss of use of a 
creative organ.  In August 1997, after development that 
included two Board remands, the RO granted service connection 
for a left testicular disorder, characterized as left 
testicular atrophy, and to special monthly compensation for 
loss of use of a creative organ.  The RO made that grant of 
benefits effective September 1, 1992, the date of the claim 
filed by the veteran.

The veteran seeks an earlier effective date, arguing that the 
grant of benefits in this case should be made effective the 
date of the veteran's separation from service in March 1957.  
The date of an award based upon an original claim or a claim 
to reopen a final adjudication can be no earlier than the 
date or receipt of the application for the award in question.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a), (b)(2) (1999).  
Although an exception allowing the effective date to extend 
back to the date of the veteran's separation from service 
exists in cases where the application for benefits is 
received within a year of the veteran's separation from 
service, 38 U.S.C.A. § 5110(b)(1), that exception is 
inapplicable to this case, as the veteran's original claim 
for service connection for a left testicular disorder was 
received by the RO on September 1, 1992.

A review of the claims file does not reveal the presence of a 
claim for benefits filed prior to September 1, 1992, and the 
veteran does not contend that such a claim was ever filed.  
Instead, the veteran asserts that the military was "remiss 
in not informing [him] that he had a service connected injury 
at the time of [his] discharge."  The veteran adds that had 
he been so informed, he would have filed his claim upon his 
separation from service, rather than, as he did, many years 
after his separation from service.  The Board, however, has 
no authority to grant relief of the sort the veteran seeks.  
That is, the applicable law and regulations doe not contain a 
provision upon which to grant an earlier effective date based 
on the veteran's assertion.  VA is under no legal obligation 
to individually notify every potential claimant of his or her 
possible entitlement to VA benefits.  Hill v. Derwinski, 2 
Vet. App. 451 (1991); Lyman v. Brown, 5 Vet. App. 194 (1993).

As to whether there is any medical evidence of record that 
could be construed as an informal claim, the Board notes that 
38 C.F.R. § 3.155(a) provides that any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Further, under 38 C.F.R. § 3.157, an informal claim may 
consist of a report of examination of hospitalization.  The 
provisions of this paragraph apply only when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157.

VA outpatient clinic records dated in the 1980s show that a 
diagnosis of an atrophic left testicle or testicular atrophy 
secondary to epididymitis was recorded during that time.  
However, there is no evidence within the record which may be 
deemed to constitute an informal claim for benefits under 38 
C.F.R. § 3.155.  See, in general, Servello v. Derwinski, 3 
Vet. App. 196, 198 (1992).  That is, there is no document of 
record that indicates any intent on the part of the appellant 
to apply for service connection for atrophy of the left 
testicle or in any way specifically identifies the "benefit 
sought," i.e., service connection for atrophy of the left 
testicle, as required by 38 C.F.R. § 3.155.  See KL v. Brown, 
5 Vet. App. 205 (1993); Dunson v. Brown, 4 Vet. App. 327, 
329-330 (1993).  There is no communication in the record 
earlier than September 1, 1992, evincing an intent to apply 
for VA benefits for atrophy of the left testicle, and the 
appellant has pointed to no such document in the record.  In 
that regard, the Board notes that the VA medical records 
documented atrophy of the left testicle in the 1980s but 
there was no subsequent claim submitted based upon this 
clinical report.  38 C.F.R. § 3.157.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  As noted 
above, the veteran's original claim was received on September 
1, 1992, well beyond the one year period, and there is no 
correspondence or other evidence of record dated prior to 
September 1992 identifying an intent to apply for 
compensation benefits for left testicular atrophy.

The Board finds that the law and not the evidence is 
dispositive is this appeal.  Accordingly, the appeal must be 
denied because of the lack of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

An effective date earlier than September 1, 1992, for service 
connection of a left testicular disorder and entitlement to 
special monthly compensation for loss of use of a creative 
organ is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

